& Ww hd

oO fo NN DN MN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

OCT 21 ang

SUSAN Y, SOONG

CLERK, US,
DAVID L. ANDERSON (CABN 149604) NORTH DISTRICT OF SUGo oT

United States Attorney

HALLIE HOFFMAN (CABN 210020)
Chief, Criminal Division

MOLLY A. SMOLEN (CABN 293328)
Assistant United States Attorney

 

 

 

450 Golden Gate Avenue, Box 36055
San Francisco, California 94102-3495
Telephone: (415) 436-6779
FAX: (415) 436-7234
Molly.smolen@usdoj.gov
Attorneys for United States of America
UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA
SAN FRANCISCO DIVISION
UNITED STATES OF AMERICA, ) CASE NO. 19-71693
Plaintiff,
) REVISED PETITION FOR WRIT OF HABEAS
v. ) CORPUS AD PROSEQUENDUM
MIGUEL A BUCIO SANCHEZ, )
)
Defendant. )
)
TO: The Honorable Bernard Zimmerman, United States Magistrate Judge for the Northern District of

California:

Assistant United States Attorney Molly A. Smolen respectfully requests that the Court issue a
Writ of Habeas Corpus Ad Prosequendum for the person of prisoner MIGUEL A BUCIO SANCHEZ,
whose place of custody or jailor are set forth in the requested Writ, attached hereto.

The prisoner, MIGUEL A BUCIO SANCHEZ, is required to appear as a defendant in the above-
entitled matter in this Court on the date identified in the writ and for all future hearings, and therefore

petitioner prays that the Court issue the Writ as presented.

PETITION FOR WRIT OF HABEAS CORPUS AD PROSEQUENDUM
CASE NO. 19-71693

 
oO fo NN DO WH F&F WY YO

wo bv BO NO NO KN WN WN NWN YK Ff FF Fe FeO SF SEO ESE ele
ao SN NHN Oh SF BHD NYO S| OOOlUlUlUNOCOlUlUlUCUODOOUlNS OO OUUNCU Uw eON OO OS

 

 

Dated: October 21, 2019 Respectfully Submitted,

DAVID L. ANDERSON
United States Attorney

ist
Molly A. Smolen
Assistant United States Attorney

PETITION FOR WRIT OF HABEAS CORPUS AD PROSEQUENDUM
CASE NO. 19-71693

 
10
1]
12

14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

DAVID L. ANDERSON (CABN 149604)
United States Attorney

HALLIE HOFFMAN (CABN 210020)
Chief, Criminal Division

MOLLY A. SMOLEN (CABN 293328)
Assistant United States Attorney

450 Golden Gate Avenue, Box 36055
San Francisco, California 94102-3495
Telephone: (415) 436-6779

FAX: (415) 436-7234
Molly.smolen@usdoj.gov

Attorneys for United States of America

 

 

 

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA
SAN FRANCISCO DIVISION
) CASE NO. 19-71693
)
UNITED STATES OF AMERICA, )
) SED] ORDER GRANTING PETITION
Plaintiff, FOR WRIT OF HABEAS CORPUS AD
) PROSEQUENDUM
v. )
)
MIGUEL A BUCIO SANCHEZ, )
Defendant. )
Upon motion of the United States of America, and good cause appearing therefore,

IT IS HEREBY ORDERED that the request of the United States for issuance of the Writ of Habeas
Corpus Ad Prosequendum requiring the production of defendant MIGUEL A BUCIO SANCHEZ,
before this Court on the date stated in the Writ submitted, or as soon thereafter as practicable, and
requiring that the defendant be present for all future hearings, is granted and the Writ shall be issued as

presented.

DATE ( O AO 7

 

 

rf Zimmerman
United/States Magistrate Judge

[PROPOSED] ORDER
CASE NO. 19-71693

 
So CO SN DN NH F&F WO NO

NO NO NY NY NO WN NH WN NO KK KF FEF FF Se REFEREE OOO ele
oOo JY DH WH B&B WHO HO KH OD DO fF AN NH HH SF W NY KF BS

 

 

WRIT OF HABEAS CORPUS AD PROSEQUENDUM

TO: DONALD M. O’KEEFE, United States Marshal for the Northern District of California or and
San Mateo County Sheriffs Office, 330 Bradford Street, Redwood City, CA 94063 and /or any

of his authorized deputies:

Pursuant to the foregoing petition and order, you are directed to produce the body of MIGUEL A
BUCIO SANCHEZ, who is in the custody of San Mateo County Sheriff's Office, before the Honorable

Bernard Zimmerman, United States Magistrate Judge for the Northern District of California, located at

‘the San Francisco Federal Courthouse, located at 450 Golden Gate Avenue 15th Floor, San Francisco,

California 94102 on October 21, 2019, at 10:30 a.m., or as soon thereafter as practicable, on the charges
filed against defendant in the above-entitled Court and further to produce said defendant at all future
hearings as necessary until the termination of the proceedings in this Court. The United States Attorney
and the District Attorney of San Mateo County agree that Defendant MIGUEL A BUCIO SANCHEZ
will remain in federal custody for the duration of this case.

Should the current custodian release MIGUEL A BUCIO SANCHEZ from its custody, you are
directed that the defendant immediately be delivered and remanded to the U.S. Marshals for the

Northern District of California and/or his authorized deputies under this Writ.

patep: 10/21 } PENA CLERK, UNITED STATES.DIST
NORTHERN DISTRICT OF CALIFORNIA

 

  

By:

 

WRIT OF HABEAS CORPUS AD PROSEQUENDUM
CASE NO. 19-71693

 
 

 
 

 

 

 

   

 

GY)
ONS FO" roses Dy vy
oe e “eta (ora wy

 

   

 

 
